DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 30 July 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Janowski 5,601,271 is representative of the closest prior art. Janowski discloses a fixing piece 10, intended to immobilize at least one object on a fibrous covering 26 in a motor vehicle, comprising a plate 14 defining an upper surface 22 and a lower surface 18 configured to be oriented toward the fibrous covering, the upper surface being intended to come into contact with the object, and at least one object retaining stop 12 protruding from the upper surface, the or each retaining stop being configured to maintain the object horizontally, the lower surface comprising a fibrous fixing structure 16 (i.e. hooks) configured to fix the fixing piece on the fibrous covering (col. 3, line 63-67 and Fig. 3). However, Janowski does not teach or suggest having identical fibers on the lower surface of the fibrous fixing structure and the fibrous covering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783